Detailed Action
          Status of Claims 
           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are presented for examination.
Claims 1-6 and 10 are amended.
Claims 7-8 are canceled.
Claims 1-6 and 10 are rejected.
This Action is Non-Final.
                                  Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2020, the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
                                  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Asahara et al. (US Patent Application Pub. No: 20140188451 A1) in view of Sahara et al. (US Patent Application Pub. No: 20050108450 A1).

As per claim 1, Asahara teaches an input/output process allocation control device [the processing allocation unit 303], comprising: 
at least one memory storing a computer program [paragraph 0427,  a memory 693 and a storage device 694 such as a hard disk to store a program.]; and 
at least one processor configured to execute the computer program to [paragraph 0155,The processing server management unit 331 makes the processing execution unit 332 execute processing, or manages a state of processing under currently executing in accordance with a processing allocation from the distributed processing management server 300.], 
in a case where a second information processing resource element different from a first information processing resource element [FIG.1A, a plurality of data servers 340#1 to 340#n,], executes an input/output-data transmission/reception-process [FIG.1A,   an input/output communication channel between the data transmission/reception unit 343], with an input/output device in response to an access request to the input/output device by the first information processing resource element, [FIG.1A, paragraphs 0133-0136; 0210, When there is an input/output communication channel between the data transmission/reception unit 343 of the data server 340 and the data transmission/reception unit 334 of the processing server 330 directly without , the first and second information processing resource elements being among a plurality of information processing resource elements included in an information processing apparatus [FIG.1A, The distributed system 350 includes a distributed processing management server 300, a network switch 320, a plurality of processing servers 330#1 to 330#n and a plurality of data servers 340#1 to 340#n, and they are connected by a network 370.],
 allocate the input/output-data-transmission/reception-process to the second information processing resource element and excluding the second information processing resource element [paragraphs 0133-0136; 0210; 0463;FIG.48,  The processing allocation unit 303 of the distributed processing management server 300 transmits a processing program to n1 and n3 based on this information.  And the processing allocation unit 303 directs data reception and execution of processing by transmitting the decision information for the processing program to the processing servers n1 and n3. The processing server n1, when receiving the decision information, acquires the file da from the processing data storing unit 342 of the data server n1. ], of the plurality of information processing resource elements from a new allocation destination [FIG.1A, The distributed system 350 includes a distributed processing management server 300, a network switch 320, a plurality of processing servers 330#1 to 330#n and a plurality of data servers 340#1 to 340#n, and they are connected by a network 370.]
 does not explicitly disclose an allocation destination of a process including an access request to the input/output device.  
        Sahara discloses an allocation destination of a process including an access request to the input/output device [Abstract, paragraphs 0006-0007, an I/O request allocation section which allocates data input/output requests to be transmitted to the storage equipment to the logical paths, and I/O processing units which transmit the data input/output requests through the logical paths, according to the allocation determined by the I/O request allocation section, pursuant to an established protocol, wherein the path selection management section assigns at least one logical path to one block.].  
         It would have been obvious one ordinary skill in the art before the effective filling date of the claimed invention, to include Sahara‘s a path selection management unit manages configuration of blocks into which logical unit is divided, and assigns logical paths to each block, also an input/output (I/O) request allocation unit allocates data I/O requests to be transmitted to storage equipment, to the logical paths. Additionally, the I/O processing units transmit data I/O requests through the logical paths according to the determined allocation into Asahara’s discloses a server has a model creation unit that create nodes representing constituent devices of network connected together by arms and bandwidths available for communication are set as restrictions imposed on arms to form network model for the benefit of enables to achieve load balancing function within the blocks, effectively by assigning logical paths to each block, also enables efficient execution of I/O processes (Sahara, [0006]-[0008]) to obtain the invention as specified in claim 1.

           As per claim 2, Asahara and Sahara teach all the limitations of claim 1 above, wherein Asahara teaches, an input/output process allocation control device, wherein the processor is configured to execute the computer program [Asahara, paragraphs 0133-0136; 0155; 0210; 0463;FIG.48,The processing server management unit 331 makes the processing execution unit 332 execute processing, or manages a state of processing under currently executing in accordance with a processing allocation from the distributed processing management server 300.], to  fix the second information processing resource element to a specific information processing resource element among the plurality of information processing resource elements [Asahara, paragraphs 0133-0136; 0155; 0210; 0463;FIG.1A, The distributed system 350 includes a distributed processing management server 300, a network switch 320, a plurality of processing servers 330#1 to 330#n and a plurality of data servers 340#1 to 340#n, and they are connected by a network 370.].  

            As per claim 3, Asahara and Sahara teach all the limitations of claim 1 above, wherein Asahara teaches, an input/output process allocation control device, wherein the processor is configured to execute the computer program to detect that a response from the input/output device with respect to the access request to the input/output device has been received by the first information processing resource element [Asahara, paragraphs 0133-0136; 0210; FIG.1A, When there is an input/output communication channel between the data transmission/reception unit 343 of the data server 340 and the data transmission/reception unit 334 of the processing server 330 directly without the data transmission/reception unit 322 of the network switch 320, the 
          wherein after having detected that the response from the input/output device has been received, release the allocation of the input/output-data-transmission/reception-process to the second information processing resource element [Asahara, paragraphs 0133-0136; 0210;FIG.1A, The distributed system 350 includes a distributed processing management server 300, a network switch 320, a plurality of processing servers 330#1 to 330#n and a plurality of data servers 340#1 to 340#n, and they are connected by a network 370.].  

  As per claim 4, Asahara and Sahara teach all the limitations of claim 3 above, wherein Asahara teaches, an input/output process allocation control device, wherein the processor is configured to execute the computer program to detect that the response from the input/output device has been received according to that a time based on a data amount of access to the input/output device has elapsed from start of the access to the input/output device [Asahara, paragraphs 0133-0136; 0210; FIG.1A, When there is an input/output communication channel between the data transmission/reception unit 343 of the data server 340 and the data transmission/reception unit 334 of the processing server 330 directly without the data transmission/reception unit 322 of the network switch 320, the input/output communication channel is also used as the input/output communication channel in the input/output communication route information.].  

Asahara and Sahara teach all the limitations of claim 1 above, wherein Asahara teaches, an input/output process allocation control device, wherein the plurality of information processing resource elements are cores included in a Central Processing Unit (CPU), CPUs, or allocation units of processes in a virtual machine [Asahara, paragraphs 0213-0214, The load information 3062 includes information about the processing load of the processing server 330 or the data server 340.  For example, the load information 3062 is a usage rate of a CPU (Central Processing Unit), a memory usage or a network usage bandwidth or the like.].  

    As per claim 6, Asahara and Sahara teach all the limitations of claim 1 above, wherein Asahara teaches, an input/output process allocation control device, wherein the input/output device uses Peripheral Component Interconnect (PCI) express and Ethernet as interface specifications [Asahara, paragraphs 0213-0214; 0522,  a model generation means for generating a network model in which a device in a network and a piece of data to be processed is respectively represented by a node, the node representing the piece of data and the node representing a data server storing the piece of data are connected by an edge, the nodes representing the device in the network are connected by an edge, and an available bandwidth for a communication channel among the devices are set as a restriction of the edge connecting the nodes representing the devices;].



  As per claim 10, claim 10 is rejected in accordance to the same rational and reasoning as the above claim 1 above, wherein claim 10 is the system claim for the device of claim 1.

                                     Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106.  The examiner can normally be reached on Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/GETENTE A YIMER/Primary Examiner, Art Unit 2181